Citation Nr: 1514569	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  12-01 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for fibromyalgia, to include as secondary to service-connected hepatitis C.


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to August 1989.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In December 2013 and July 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the July 2014 Board remand, the Veteran was scheduled for a VA neurology examination in connection with her fibromyalgia claim in December 2014.  However, she failed to report for that examination.  A February 2015 statement from the appellant notes that she was ill and could not make the appointment.  Similarly, a February 2015 letter from her friend and primary caregiver requests that her appointment be rescheduled because she was unable to attend due to illness (notably, this statement notes that the examination was scheduled for January 2015).  The Board finds that good cause has been established for the Veteran's failure to report for her VA examination, and that such examination should be rescheduled to obtain the nexus opinion requested by the Board in the prior remands.  See 38 C.F.R. § 3.655(a).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a medical doctor who has not previously examined her to determine the etiology of the diagnosed fibromyalgia.  The examiner should review the claims file and note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinion expressed should be provided.  In offering each opinion, the examiner should specifically acknowledge and consider competent lay evidence of the Veteran's reported symptoms of fibromyalgia.  The examiner should provide responses to the following:

(a)  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the diagnosed fibromyalgia had its onset during active service.  The examiner should report the evidence relied upon in making the determination of the onset of fibromyalgia. 

(b)  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the diagnosed fibromyalgia was caused by or is related to service-connected hepatitis C.

(c)  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the diagnosed fibromyalgia has been aggravated beyond the normal progression of the disorder by service-connected hepatitis C.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as deemed appropriate.

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

